Citation Nr: 1735332	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969, including service in the Republic of Vietnam.  His awards include a Purple Heart and a Combat Infantryman Badge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in October 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

The probative evidence of record does not contain a diagnosis of a psychiatric disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter dated October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and VA examination reports.  

The Veteran was afforded a hearing before the Board in August 2015, and a copy   of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that action requested in the prior remand has been undertaken.  In a December 2015 letter, the Veteran was asked to identify any medical care providers who have treated him for a mental health condition.  In a December       2015 response, the Veteran indicated that he did not have any additional evidence      to submit.  Later that month, the Veteran underwent another VA psychological examination conducted by a different examiner than the one who conducted the November 2012 VA examination.  Accordingly, the Board finds that there has       been substantial compliance with the prior remand instructions and no further      action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that     only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a       period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service,   even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Prior to August 4, 2014, a diagnosis of PTSD was required to conform with the criteria set forth in the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. §§ 3.304(f), 4.125(a).  Effective August     4, 2014, VA amended the regulations regarding the evaluation of mental disorders     by replacing references to DSM-IV with the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If        the evidence establishes that a veteran engaged in combat with the enemy and the claim stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(2).

The record contains written statements from the Veteran detailing several stressful incidents that occurred while serving in combat in Vietnam.  Service personnel records confirm that the Veteran served in the Republic of Vietnam and received several combat medals, including a Purple Heart and a Combat Infantryman Badge.  Accordingly, the Veteran's in-service stressors are conceded.  See 38 C.F.R. § 3.304(f)(2).

The Veteran's service treatment records show no complaints of or treatment for a psychiatric disorder during service.  On a December 1969 report of medical history, the Veteran denied any nightmares, trouble sleeping, depression, or excessive  worry upon his discharge from active duty.  Post-service treatment records show     no treatment for or diagnosis of a psychiatric disorder.

During his August 2015 Board hearing, the Veteran testified that he avoided crowds, going outside at night, and anything that reminded him of war. He stated that helicopters triggered flashbacks of Vietnam.  He also reported nightmares and difficulty sleeping after exposure to things that reminded him of war, particularly around the anniversary of the death of his close friend who was killed in Vietnam.  The Veteran's spouse testified that the Veteran became distant when talking about his experiences in Vietnam and always looked for exits when entering a room.     The Veteran reported occasionally taking over-the-counter sleep aids, but denied receiving any psychiatric treatment.

The Veteran underwent a VA examination in November 2012, during which he reported difficulty falling or staying asleep, hypervigilance, and efforts to avoid things that reminded him of Vietnam.  He appeared alert, oriented, and well-groomed; he maintained good eye contact; his mood was euthymic with full range of affect; his speech was normal; and his thought process was logical and intact.  The examiner opined that the Veteran did not have a diagnosis of a psychiatric  disorder that conformed with the DSM-IV.  In support of this, the examiner explained:

[I]n my professional opinion the Veteran's history and clinical presentation is not consistent with a diagnosis     of PTSD at this time (based on the DSM-IV criteria, interview, and a review of pertinent medical records).  While he did endorse several items within the diagnostic framework of PTSD, he presented as an affable and well-adjusted gentleman with a strong family, work and faith orientation.

The Veteran underwent another VA examination in December 2015, during which he reported some symptoms of sadness in the morning, survivors guilt, irritability, anxiety, avoidance, and sleep impairment.  His was oriented and cooperative; mood was normal; affect was appropriate; speech was fluent and goal-directed; thought process was normal; and insight and judgment were adequate.  The examiner indicated that the Veteran's reported in-service stressors were sufficient to support a diagnosis of PTSD; however, the examiner opined that the Veteran did not have a diagnosis of PTSD or any other psychiatric disorder.  In support    of this, the examiner explained that although the Veteran experienced some avoidance and occasional anxiety, his symptoms did not rise to the level of the diagnostic criteria for PTSD or any other psychiatric disorder under the DSM-5.  

Upon review of the record, the Board finds that the probative evidence of record    does not show a diagnosis of PTSD meeting the criteria set forth in 38 C.F.R. §§ 3.304(f) and 4.125 or any other  psychiatric disorder.  Although the Veteran believes that he has PTSD, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, "PTSD is not the type  of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  Thus, The Veteran's opinion is not competent evidence as to a diagnosis of PTSD.   

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of proof of a present disability, there can be no valid claim").  In this case, there is no competent medical evidence of record showing that the Veteran has a current diagnosis of a psychiatric disorder.  As the there is no medical evidence of a current psychiatric disability, there is no basis upon which service connection can be awarded.  Thus, the claim for service connection for a psychiatric disability is denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claims for a psychiatric disability, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a psychiatric disability is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


